FILED
                            NOT FOR PUBLICATION                             NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50627

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02508-JAH

  v.
                                                 MEMORANDUM *
MARTIN VASQUEZ HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Martin Vasquez Hernandez appeals from the 60-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vasquez Hernandez contends that his sentence is substantively unreasonable

because it is greater than necessary to accomplish the statutory purposes of

sentencing when considered in light of the mitigating factors that he presented. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, Vasquez Hernandez’s below-Guidelines sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). Moreover, the district court

did not procedurally err. See United States v. Ressam, 593 F.3d 1095, 1116 (9th

Cir. 2010); see also Carty, 520 F.3d at 991-93.

      AFFIRMED.




                                          2                                    09-50627